UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-48746 CHINA NUVO SOLAR ENERGY, INC. (Name of small business issuer as specified in its charter) Nevada 87-0567853 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 319 Clematis Street – Suite 703, West Palm Beach, Florida 33401 (Address of principal executive offices)(Zip Code) Issuer's telephone number, including area code: (561) 514-9042 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 Days: [x]Yes[ ]No Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): [ ]Yes [x]No The total number of shares of the issuer’s common stock, $.001 par value, outstanding at March 7, 2008 was 204,172,369. Transitional Small Business Disclosure Format: Yes [ ] No [x] CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed consolidated financial statements: Condensed consolidated balance sheets F-2 Condensed consolidated statements of operations F-3 Condensed consolidated statements of cash flows F-4 Notes to condensed consolidated financial statements F-5 – F-17 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET January 31, July 31, 2008 2007 (Unaudited) ASSETS Current Assets Cash $ 64,905 $ 33,021 Notes and interest receivable, related parties 52,328 27,692 Prepaid expenses and other current assets 81,395 46,000 Total current assets 198,628 106,713 Solar intellectual property, less accumulated depreciation of $41,666 (January) and $29,166 (July) 358,334 220,834 Other assets 139,415 107,783 328,617 Total assets $ 696,377 $ 435,330 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accrued liabilities, related parties $ 460,954 $ 311,354 Accounts payable and accrued expenses 118,870 62,173 Derivative liability convertible debentures 502,290 345,655 Notes payable 181,859 191,233 Notes payable, related party 134,982 184,499 Current portion convertible debentures, net 42,740 Total current liabilities 1,441,695 1,094,914 Long-term liabilities: Convertible debentures payable, net 27,980 154,275 Total liabilities 1,469,675 1,249,189 Shareholders’ deficit: Preferred stock, $.001 par value; 5,000,000 shares authorized, shares issued and outstanding 535,891 535,891 Common stock, $.001 par value, 495,000,00 shares authorized; issued and outstanding 202,938,652 (January) and 193,552,462 (July) 202,938 193,552 Deferred stock compensation (29,167 ) Additional paid-in capital (1,141,751 ) (2,057,040 ) Retained earnings (deficit) (341,209 ) 513,738 Total shareholders' deficit (773,298 ) (813,859 ) Total liabilities and shareholders' deficit $ 696,377 $ 435,330 See accompanying notes to financial statements. F-2 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended January 31, Six months ended January 31, 2008 2007 2008 2007 Revenues: Revenues Cost of revenues Gross profit Operating costs and expenses: Selling, general and administrative Stock compensation cost $ 301,426 $ 438,895 Management, consulting and bonus fees, related parties 197,772 $ 26,250 239,022 $ 52,500 Consulting fees 60,750 21,000 75,750 30,000 Legal and accounting (4,996 ) 18,000 55,809 18,000 Other 51,105 21,920 102,438 27,005 Total operating costs and expenses 606,057 87,170 911,914 127,505 Operating loss (606,057 ) (87,170 ) (911,914 ) (127,505 ) Other income (expenses) Interest expense, related parties (7,081 ) (24,213 ) (7,119 ) (52,395 ) Interest expense, other (104,136 ) (39,145 ) (150,615 ) (84,024 ) Interest income, related parties 668 226 1,336 226 Fair value adjustment of derivative liabilities 30,417 (42,777 ) 213,365 73,334 Total other income (expenses) (80,132 ) (105,909 ) 56,967 (62,859 ) Net (loss) income $ (686,189 ) $ (193,079 ) (854,947 ) (190,364 ) Basic and diluted net (loss) income per common share $ ** $ ** $ ** $ ** Basic and diluted weighted average common shares outstanding 198,882,451 186,115,433 197,313,137 186,115,433 **Less than $.01 See accompanying notes to financial statements. F-3 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JANUARY 31, 2(UNAUDITED) 2008 2007 Cash flows from operating activities: Net loss $ (854,947 ) $ (190,364 ) Adjustments to reconcile net loss to net cash used in operating activities: Decrease in derivative liability (213,365 ) (73,334 ) Amortization of discount on debentures payable 131,895 64,694 Amortization of debt issuance costs 14,280 10,008 Common stock and warrant based compensation 438,896 - Amortization of deferred loan costs - Amortization of intellectual property 12,500 14,583 Change in operating assets and liabilities: Decrease in prepaid expenses and other current assets (36,731 ) (226 ) Increase (decrease) in accounts payable and accrued expenses 62,709 (13,635 ) Increase in amounts due to related parties 146,937 62,687 Net cash used in operating activities (297,826 ) (125,587 ) Cash flows from investing activities: Purchase of property and equipment - (100,000 ) Net cash used in investing activities - (100,000 ) Cash flows from financing activities: Proceeds from sale of common stock - 545,517 Proceeds from issuance of third party notes payable 163,500 13,000 Proceeds from debentures payable 370,000 - Placement fees paid (58,100 ) - Proceeds from advances and loans from related parties 13,000 133,000 Payment of related party notes payable (87,517 ) (309,545 ) Payment to related party for notes receivable (23,300 ) (16,500 ) Payment of notes payable (47,873 ) (163,000 ) Net cash provided by financing activities 329,710 202,472 Net increase (decrease) in cash and cash equivalents 31,884 (23,115 ) Cash and cash equivalents, beginning of period 33,021 24,515 Cash and cash equivalents, end of period $ 64,905 $ 1,400 Supplemental disclosures of cash flow information: Cash paid during the year for interest $ 11,392 $ - Cash paid during the year for taxes $ - $ - Non-cash investing and financial activities: Fair value of common stock issued for notes payable, convertible debentures and payable and accrued interest $ 318,800 $ - Fair value of common stock issued to acquire patents $ 150,000 $ - See accompanying notes to financial statements. F-4 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies: Basis of presentation The accompanying interim condensed consolidated financial statements are unaudited, but in the opinion of management of China Nuvo Solar Energy, Inc. (the “Company”) contain all adjustments, which include normal recurring adjustments necessary to present fairly the financial position at January 31, 2008, the results of operations for the three and six months ended January 31, 2008 and 2007 and cash flows for the six months ended January 31, 2008 and 2007.The balance sheet as of July 31, 2007 is derived from the Company’s audited financial statements. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading.For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended July 31, 2007, as filed with the SEC. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expense during the reporting period. Actual results could differ from those estimates. The results of operations for the three and six months ended January 31, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending July 31, 2008. Description of business The Company is in the development stage that owns patent pending solar technology and is working to develop a commercially viable higher efficiency stacked solar cell. Summary of significant accounting policies: Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results will differ from those estimates. Intellectual property The Company records intangible assets in accordance with Statement of Financial Accounting Standard (SFAS)Number 142, “Goodwill and Other Intangible Assets.” Goodwill and other intangible assets deemed to have indefinite lives are not subject to annual amortization. Intangible assets which have finite lives are amortized on a straight F-5 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Intellectual property (continued) line basis over their remaining useful life; they are also subject to annual impairment reviews. Long-lived assets and certain identifiable intangibles Long-lived assets, such as property and equipment and definite-lived intangible assets are stated at cost or fair value for impaired assets. Depreciation and amortization is computed principally by the straight line method for financial reporting purposes. Asset impairment charges are recorded for long-lived assets and intangible assets subject to amortization when events and circumstances indicate that such assets may be impaired and the undiscounted net cash flows estimated to be generated by those assets are less than their carrying value of the assets exceeds its fair value. Fair value is determined using appraisals, management estimates or discounted cash flow calculations. Revenue recognition The Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104, “Revenue Recognition in Financial Statements”.This statement established that revenue can be recognized when persuasive evidence of an arrangement exists, the services have been delivered, all significant contractual obligations have been satisfied, the fee is fixed or determinable and collection is reasonably assured. Cash and cash equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Concentration on credit risks The Company is subject to concentrations of credit risk primarily from cash. The Company minimizes its credit risks associated with cash, by periodically evaluating the credit quality of its primary financial institutions. Stock-based compensation Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment (“SFAS No, 123R”).SFAS No. 123R establishes the financial accounting and reporting standards for stock-based compensation plans.As required by SFAS No. 123R, the Company will recognize the cost resulting from all stock-based payment transactions including shares issued under its stock option plans in the financial statements.During the six months ended January 31, 2008, the Company granted options to purchase 5,000,000 shares of common stock to directors and officers.The options have an exercise price of $0.07 per share and expire in November 2012.The Company did not issue any stock options during the six months ended January 31, 2007.There are 14,287,107 stock options and warrants outstanding as of January 31, 2008. F-6 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Stock-based compensation (continued) Prior to January 1, 2006, the Company accounted for stock-based employee compensation plans (including shares issued under its stock option plans) in accordance with APB Opinion No. 25 and followed the pro forma net income, pro forma income per share, and stock-based compensation plan disclosure requirements set forth in the Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation (“SFAS No. 123”). Fair value of financial instruments The carrying value of cash, accounts payable and accrued expenses approximate their fair value due to their short-term maturities. The carrying amount of the note payable and due to related parties approximate their fair value based on the Company's incremental borrowing rate. Income taxes Income taxes are accounted for in accordance with SFAS No. 109, Accounting for Income Taxes. SFAS No. 109 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, SFAS No. 109 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some, or all, of the deferred tax asset will not be realized. Loss per common share Loss per share of common stock is computed based on the weighted average number of common shares outstanding during the period.Stock options, warrants and common stock underlying convertible promissorynotes at January 31, 2008 and 2007 were 26,605,683 and 13,029,570, respectively, are not considered in the calculation as the impact of the potential common shares would be to decrease loss per share and therefore no diluted loss per share figures are presented. Accounting for obligations and instruments potentially settled in the Company’s common stock In connection with any obligations and instruments potentially to be settled in the Company's stock, the Company accounts for the instruments in accordance with EITF Issue No. 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in a F-7 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Accounting for obligations and instruments potentially settled in the Company’s common stock (continued) Company’s Own Stock.This issue addresses the initial balance sheet classification and measurement of contracts that are indexed to, and potentially settled in, the Company's stock. Under EITF 00-19, contracts are initially classified as equity or as either assets or liabilities, depending on the situation. All contracts are initially measured at fair value and subsequently accounted for based on the then current classification. Contracts initially classified as equity do not recognize subsequent changes in fair value as long as the contracts continue to be classified as equity. For contracts classified as assets or liabilities, the Company reports changes in fair value in earnings and discloses these changes in the financial statements as long as the contracts remain classified as assets or liabilities. If contracts classified as assets or liabilities are ultimately settled in shares, any previously reported gains or losses on those contracts continue to be included in earnings. The classification of a contract is reassessed at each balance sheet date. Derivative instruments In connection with the issuances of equity instruments or debt, the Company may issue options or warrants to purchase common stock. In certain circumstances, these options or warrants may be classified as liabilities, rather than as equity. In addition, the equity instrument or debt may contain embedded derivative instruments, such as conversion options or listing requirements, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative liability instrument. The Company accounts for derivative instruments under the provisions of SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities. Recent accounting pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159, “The Fair Value Opinion for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115” (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value, with unrealized gains and losses related to these financial instruments reported in earnings at each subsequent reporting date.SFAS 159 is effective in fiscal years beginning after November 15, 2007.The Company is currently assessing the effect of this pronouncement on the Company’s consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value measurements in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 is effective in fiscal years beginning after November 15, 2007.The Company is currently assessing the effect of this pronouncement on the Company’s consolidated financial statements. F-8 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of presentation and summary of significant accounting policies (continued): Summary of significant accounting policies (continued): Recent accounting pronouncements (continued) In September2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No.108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”), which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement.The Company implemented the provisions of SAB 108 during the first quarter of fiscal year 2007 and it did not have a material impact on the Company’s consolidated financial position, statement of earnings or cash flows. In July 2006, the FASB issued FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (“FIN 48”)."FIN 48 clarifies the accounting for the uncertainty in income taxes recognized by prescribing a recognition threshold that a tax position is required to meet before being recognized in the financial statements.It also provides guidance on de-recognition, classification, interest and penalties, interim period accounting and disclosure.FIN 48 is effective for fiscal years beginning after December 15, 2006.The Company does not expect the adoption of FIN 48 to have a material impact on the Company’s consolidated financial position, statement of earnings or cash flows. 2. Accrued liabilities, related parties: Accrued liabilities, related parties at January 31, 2008 and July 31, 2007 are as follows: January 31, 2008 July 31, 2007 Officer bonus $ 406,333 $ 275,561 Management fees 47,500 33,250 Accrued interest 4,458 2,543 $ 458,291 $ 311,354 3. Convertible debentures payable: In April 2006, the Company executed a Securities Purchase Agreement (the “Purchase Agreement”) with various accredited investors (the “Holder” or “Holders”) for the issuance and sale of up to $700,000 of 6% unsecured convertible debentures in private transactions (the “2006 Debentures”).As of July 31, 2006, the Company completed the sale of the aggregate $385,000 in the 2006 Debentures under the Purchase Agreement.We received $324,950 from these transactions net of $60,050 of debt issuance costs paid to our placement agents, Divine Capital Markets, LLC (“Divine”) (included in the accompanying balance sheet), which will be amortized as debt issuance costs over the three year term of the convertible notes.For each of the six months ended January 31, 2008 and 2007, debt issuance costs were $10,008.At January 31, 2008 the remaining face amount of the 2006 Debentures is $83,675 and accrued interest payable on these notes was $30,818. F-9 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. Convertible debentures payable (continued): The Debentures are due three years from the final Closing Date under the Purchase Agreement (the “Maturity Date”), unless prepayment of the Debentures is required in certain events, as described below.The Debentures are convertible at a conversion price (the “Conversion Price”) for each share of common stock equal to 75% of the lowest closing bid price per share (as reported by Bloomberg, LP) of the Corporation’s common stock for the twenty (20) trading days immediately preceding the date of conversion.In addition, the Debentures provide for adjustments for dividends payable other than in shares of common stock, for reclassification, exchange or substitution of the common stock for another security or securities of the Corporation or pursuant to a reorganization, merger, consolidation, or sale of assets, where there is a change in control of the Corporation. The outstanding principal balance of each Debenture bears interest, in arrears, at six percent (6%) per annum, payable, (i) upon conversion, or (ii) on the Maturity Date, in shares of our common stock at the Conversion Price. Upon the occurrence of an Event of Default (as defined in the Purchase Agreement), then the Corporation is required to pay interest to the Holder of each outstanding Debenture, at the option of the Holders (i) at the rate of lesser of eighteen percent (18%) per annum and the maximum interest rate allowance under applicable law, and (ii) the Holders may at their option declare the Debentures, together with all accrued and unpaid interest (the “Acceleration Amount”), to be immediately due and payable. The Corporation may at its option call for redemption all or part of the Debentures prior to the Maturity Date, as follows: The Debentures called for redemption shall be redeemable for an amount (the “Redemption Price”) equal to (x) if called for redemption prior to the date which is nine months from the date of issuance (the “Issuance Date”), 115%, if called for redemption on or after the date that is nine months after the Issuance Date but prior to the first anniversary of the Issuance Date, 131%, in either case of the principal amount called for redemption, plus (y) interest accrued through the day immediately preceding the date of redemption. (i) If fewer than all outstanding Debentures are to be redeemed, then all Debentures shall be partially redeemed on a pro rata basis. In connection with the Purchase Agreement, the Company entered into a Registration Rights Agreement, dated as of April 24, 2006 (“Registration Rights Agreement”), with the Holders of the Debentures to provide certain registration rights under the Securities Act of 1933, as amended (the “Securities Act”), and the rules and regulations thereunder.Pursuant to the Registration Rights Agreement, the Company contemplates making an offering of common stock (or other equity securities convertible into or exchangeable for common stock) registered for sale under the Securities Act or proposes to file a Registration Statement covering any of its securities other than (i) a registration of Form S-8 or S-4, or any successor or similar forms; and (ii) a shelf registration under Rule 415 for the sole purpose of registering shares to be issued in connection with the acquisition of assets, the Company will at each such time give prompt written notice to the Holders’ representative and the Holders of its intention to do so.Upon the written request of any Holder made within thirty (30) days after the receipt of any such notice, the Company has agreed to use its best efforts to effect the registration of all such registrable securities which the Company has been so requested to register by the Holders, to the extent requisite to permit the F-10 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. Convertible debentures payable (continued): disposition by the requesting Holders of their registrable securities pursuant to the Registration Statement. The Debentures cannot be converted until nine (9) months after the issuance date of each Debenture. During the six months ended January 31, 2008, the Holders converted $215,450 of the Debentures to 4,666,508 shares of common stock at an average conversion price of approximately $0.046 per share. At January 31, 2008, the fair value of the remaining 2006 Debentures was $83,675. On February 15, 2008, the Holders converted $68,175 of Debentures to 909,000 shares of common stock, at an average price of $0.075 per share. The Company determined that the conversion feature of the convertible Debentures represents an embedded derivative since the Debentures are convertible into a variable number of shares upon conversion. Accordingly, the convertible Debentures are not considered to be conventional debt under EITF 00-19 and the embedded conversion feature must be bifurcated from the debt host and accounted for as a derivative liability. The Company believes that the aforementioned embedded derivatives and freestanding warrants meet the criteria of SFAS 133 and EITF 00-19, and should be accounted separately as derivatives with a corresponding value recorded as a liability. Accordingly, the fair value of these derivative instruments have been recorded as a liability on the consolidated balance sheet with the corresponding amount recorded as a discount to the 2006 Debentures. Such discount will be accreted from the date of issuance to the maturity date of the 2006 Debentures. The change in the fair value of the liability for derivative contracts will be credited to other income (expense) in the consolidated statements of operations. The $385,000 face amount of the 2006 Debentures were stripped of their conversion feature due to the accounting for the conversion feature as a derivative, which was recorded using the residual proceeds to the conversion option would be attributed to the debt. The beneficial conversion feature (an embedded derivative) included in the 2006 Debenture resulted in an initial debt discount of $385,000 and an initial loss on the valuation of derivative liabilities of $75,874. Based on the revaluation of this derivative liability, the Company had a derivative liability of $345,655 and $65,307 included in the balance sheets at July 31, 2007 and January 31, 2008, respectively. For the six months ended January 31, 2008, based on the value of the derivative liability, the Company recorded a credit to expense of $280,348 and decreased the liability on the valuation by $280,348. The Company issued 1,500,000 shares of its common stock to Divine Capital Markets, LLC and/or its designees as consideration for its services as the placement agent in connection with the 2006 Debentures described above. The Company recorded a stock compensation expense during the year ended July 31, 2006 of $120,000 (based upon the market value of the Company’s common stock on the date of issuance). On October 21, 2007 the Board of Director of the Company authorized the sale of up to $700,000 of 6% unsecured convertible debentures (the “2007 Debentures”).During the six months ended January 31, 2008, the Company executed a Securities Purchase Agreement with various accredited investors, whereby the Company sold in the aggregate $370,000 of the 2007 Debentures.We received net proceeds of $311,900, after $58,100 of debt issuance costs (included in the accompanying January 31, 2008 balance sheet), paid to Divine, who acted as our placement agent.The debt issuance costs will be amortized as F-11 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3. Convertible debentures payable (continued): debt issuance costs over the three year term of the 2007 Debentures.The terms and conditions of the 2007 Debentures are the same as the 2006 Debentures.Accordingly, fair value of these derivative instruments have been recorded as a liability on the consolidated balance sheet with the corresponding amount recorded as a discount to the 2007 Debentures.The change in the fair value of the liability will be credited or (charged) to other income or (expense) in the consolidated statement of operations.The beneficial conversion feature included in the 2007 Debentures resulted in an initial debt discount of $370,000 and an initial loss on the valuation of derivative liabilities of $168,523.Based on the revaluation of the 2007 Debentures at January 31, 2008, the Company recorded a credit to expense of $100,540 and decreased the derivative liability on the balance sheet by $100,540. The following table summarizes the balance sheet amounts as of January 31, 2008, as well as the amounts included in the consolidated statement of operations for the six months ended January 31, 2008. Balance Sheet Debentures Debt issuance costs Derivative liability Face value of Debentures Discount on Debentures 2006 $25,117 $65,307 $83,675 $40,935 2007 53,827 436,983 370,000 342,020 $78,944 $502,290 $453,675 $382,955 Operating Statement Debentures Debt issuance costs expenses Increase (decrease) in derivative liability 2006 $ 10,008 $ (280,348 ) 2007 4,273 66,983 $ 14,281 $ (213,365 ) 4. Convertible and other promissory notes and long-term debt, including related parties: Convertible and other promissory notes and long-term debt, including related parties at January 31, 2008 and July 31, 2007 consist of the following: January 31, 2008 July 31, 2007 Notes payable $ 181,859 $ 191,232 Notes payable, related parties [A] 234,982 184,499 Convertible debentures, net of discount of $382,955 (January) and $144,850 (July) 70,720 154,275 $ 487,561 $ 530,007 F-12 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4. Convertible and other promissory notes and long-term debt, including related parties (continued): January 31, 2008 July 31, 2007 Less current portion 459,581 375,732 Long-term debt, net of current portion $ 27,980 $ 154,275 [A] The following table summarizes the activity of notes payable, related parties for the six months ended January 31, 2008: Balance, August 1, 2007 $ 184,449 Reclassification 125,000 Issuance of new notes 13,000 Repayment of notes (87,517 ) Balance, January 31, 2008 $ 234,982 5. Stockholders’ deficit: Common stock On August 9, 2007, the Company issued 1,000,000 shares of its common stock upon the conversion of $40,500 of convertible debentures. The shares were converted at $0.045 per share. On August 14, 2007, the Company issued 800,000 shares of its common stock upon the conversion of $35,400 of convertible debentures. The shares were converted at $0.04425 per share. In October 2007, the Company issued 1,100,000 shares of its common stock to a placement agent as fees related to the 2007 Debenture offering. The Company valued the stock at $0.08 per share (the market price of the common stock on the date of the issuance) and accordingly, $88,000 is included in selling, general and administrative expense for the six months ended January 31, 2008. On November 14 and 15, 2007 the Company issued in the aggregate 936,190 shares of its common stock upon the conversion of $47,560 of convertible debentures and $1,500 of accrued interest. The shares were converted at $0.0525 per share. In November 2007 in conjunction with the Collaboration Agreement, the Company issued 500,000 shares of its common stock. On December 6, 2007, the Company issued 2,000,000 shares of its common stock upon the conversion of $88,150 of convertible debentures and $1,850 of accrued interest. The shares were converted at $0.045 per share. On January 31, 2007, the Company issued 1,000,000 shares of its common stock upon the conversion of $100,000 of debt. The debt was converted at $0.10 per share. F-13 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5. Stockholders’ deficit (continued): Stock options and warrants In March 2002, the Company adopted the 2002 Stock Option Plan, covering up to 1,000,000 shares of the Company's common stock, and in July 2003, the Company adopted the 2003 Stock Option Plan covering up to 2,500,000 shares of the Company's common stock. Torpedo USA issued options and warrants prior to its merger, which was assumed by the Company. A summary of the activity of the Company’s outstanding options and warrants for the six months ended January 31, 2008 is as follows: Options and warrants Weighted average exercise price Outstanding, November 1, 2007 9,287,107 $0.13 Granted 5,000,000 0.07 Exercised Expired Outstanding and exercisable at January 31, 2008 14,287,107 $0.11 Range of exercise prices Warrants outstanding and exercisable Weighted average remaining contractual life Weighted average exercise price $0.05 300,000 0.54 $0.05 0.07 – 0.10 10,237,107 3.10 0.085 0.12 1,000,000 3.82 0.12 0.20 2,750,000 0.65 0.20 The weighted average remaining contractual life of the terms of the warrants and options is 2.62 years. All options and warrants issued by Torpedo USA were issued prior to the merger on February 1, 2005 and have been expensed prior to such date. Accordingly, no expense associated with the assumption of the warrants and options by the Company has been included in the accompanying consolidated statement of operations. During the three months ended October 31, 2007, the Company extended the life of 500,000 warrants to purchase Company stock for an additional one year. The Company revalued the warrants in consideration of the extension and recorded an additional stock compensation expense of $8,250 for the six months ended January 31, 2008. On November 27, 2007, the Board of Directors approved grants of 5,000,000 options to purchase shares of common stock under its 2007 Stock Option Plan (the “2007 Plan”).The number of shares of common stock that can be issued from the 2007 Plan shall not exceed 18,000,000 shares of common stock.The options granted have an exercise price of $0.07 F-14 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5. Stockholders’ deficit (continued): Stock options and warrants (continued) per share (the market price of the Company’s common stock on the date of the grant) and expire November 27, 2012.The Company valued the options at $285,000 and the amount was recorded as stock based compensation expense during the six months ended January 31, 2008.Each of the four Directors of the Company received 1,000,000 options and two officers of the Company each received 500,000 options. 6.Income taxes: Deferred income taxes reflect the net tax effect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. Significant components of the net deferred taxes, as of July 31, 2007, are as follows: Deferred tax assets: Net operating loss carryforward $ 336,000 Less valuation allowance (336,000 ) Total net deferred tax assets - The Company may have had a change of ownership as defined by the Internal Revenue Code Section 382. As a result, a substantial annual limitation may be imposed upon the future utilization of its net operating loss carryforwards. At this point, the Company has not completed a change in ownership study and the exact impact of such limitations is unknown. The company has no accrued tax liability, as the income was derived from the sale of a subsidiary and the liabilities were alleviated through formal bankruptcy proceedings. The federal statutory tax rate reconciled to the effective tax rate for the six months ended January 31, 2008 and 2007, respectively, is as follows: 2008 2007 Tax at U.S. Statutory Rate 35.0% 35.0% State tax rate, net of federal benefits 5.0% 5.0% Change in valuation allowance (40.0) (40.0) 0.0% 0.0% 7. Agreements: On June 9, 2006 Nuvo signed a license agreement with Photovoltaics.com, Inc. (“PV”), Hutchinson Island, Florida.Nuvo acquired exclusive worldwide rights to PV's solar cell technology relating to a multiple stacked solar cell using wave guide transfers (the “Solar Technology”). This license agreement includes all patents issued pursuant to certain patent applications or amendments that have been filed and the rights to use all applicable copyrights, trademarks and related intellectual property obtained on or in connection with the process and products. As consideration for this license, Nuvo paid a total aggregate license fee of $250,000.The term of the license is for 10 years, automatically renewable for successive ten year terms under the same terms and conditions as provided for in this F-15 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7. Agreements (continued): agreement.Nuvo also agreed to pay PV a fee of $180,000 over the first three years of the agreement to act as a consultant. On January 23, 2008, the Company purchased from PV the patents related to the solar technology in exchange for 2,000,000 restricted shares of common stock of the Company. The Company now owns all rights, title and interest in the patents, including all issued patents or other intellectual property arising from the patents worldwide. The Company valued the common stock at $0.075 per share (the market price of the common stock on November 16, 2007, the date the parties agreed to the number of shares to be issued) and accordingly, increased its intellectual property asset by $150,000 on the January 31, 2008 balance sheet included herein. On November 27, 2007, we executed a Collaboration and Development Agreement (the “Collaboration Agreement”) with Pioneer Materials, Inc. (“PMI”) of Torrance, California. Under the terms of the Agreement, PMI will build, equip, operate and manage, for our benefit, a product development, testing and prototype manufacturing facility in PMI’s Chengdu, Sichuan, China facility located in Chengdu’s West High Tech development zone.The agreement with PMI has the objective to develop, test and manufacture prototypes of solar energy products using our licensed technology based on an invention titled “Photovoltaic cell with integral light transmitting waveguide in a ceramic sleeve”.Additionally, PMI will provide technical, engineering development, testing and manufacturing employees and support staff.The term of the Agreement is for one year, with automatic six-month renewal periods unless terminated by the parties.Pursuant to the terms of the Agreement, the Company will pay PMI $2,500 per month and PMI is eligible to receive up to 4,000,000 shares of the Company’s common stock upon the satisfactory completion of certain milestone accomplishments in the Agreement, of which 500,000 shares of common stock were issued upon the execution of the Agreement.The Company valued the shares at $0.07 per share (the market price of the common stock on the date the parties agreed to the number of shares to be issued) and recorded $35,000 as deferred stock compensation and will amortize the $35,000 to stock compensation expense over the one-year term of the Collaboration Agreement.Accordingly, for the six months ended January 31, 2008 the Company expensed $5,833. PMI is a manufacturer and supplier of materials for the semiconductor, hard drive media, optical media and photonic industries.PMI is developing for the solar energy industry advanced materials for thin film photovoltaics (solar cell) processing. On November 27, 2007, the Registrant appointed Mr. Richard W. Perkins and Mr. Christopher T. Dahl to its Board of Directors. Additionally, the Company granted 5,000,000 options from its 2007 Stock Option Plan (See Note 5) to its officers and directors. Each option has an exercise price of $0.07 per share and expires on November 27, 2012. 8. Going concern and management’s plans The Company had a working capital deficit of approximately $1,271,000 at January 31, 2008. Additionally, Nuvo, our operating subsidiary, has not generated any revenues. Accordingly, the Company has no ready source of working capital. These factors raise substantial doubt about the Company's ability to continue as a going concern. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. While management believes the F-16 CHINA NUVO SOLAR ENERGY, INC. AND SUBSIDIARY FOR THE SIX MONTHS ENDED JANUARY 31, 2008 and 2007 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8. Going concern and management’s plans (continued): Company may be able to raise funds through the issuance of debt or equity instruments, there is no assurance the Company will be able to raise sufficient funds to operate in the future. F-17 ITEM TWO MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THIS REPORT MAY CONTAIN CERTAIN "FORWARD-LOOKING" STATEMENTS AS SUCH TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1 AND EXCHANGE COMMISSION IN ITS RULES, REGULATIONS AND RELEASES, WHICH REPRESENT THE COMPANY'S EXPECTATIONS OR BELIEFS, INCLUDING BUT NOT LIMITED TO, STATEMENTS CONCERNING THE COMPANY'S OPERATIONS, ECONOMIC PERFORMANCE, FINANCIAL CONDITION, GROWTH AND ACQUISITION STRATEGIES, INVESTMENTS, AND FUTURE OPERATIONAL PLANS, FOR THIS PURPOSE, ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACT MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WORDS SUCH AS "MAY", "WILL", "EXPECT", "BELIEVE", "ANTICIPATE", "INTENT", "COULD", "ESTIMATE", "MIGHT", OR "CONTINUE" OR THE NEGATIVE OR OTHER VARIATIONS THEREOF OR COMPARABLE TERMINOLOGY ARE INTENDED TO IDENTIFY FORWARD-LOOKING STATEMENTS. THESE STATEMENTS BY THEIR NATURE INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES, CERTAIN OF WHICH ARE BEYOND THE COMPANY'S CONTROL, AND ACTUAL RESULTS MAY DIFFER MATERIALLY DEPENDING ON THE VARIETY OF IMPORTANT FACTORS, INCLUDING UNCERTAINTY RELATED TO THE COMPANY'S OPERATIONS, MERGERS OR ACQUISITIONS, GOVERNMENTAL REGULATION, THE VALUE OF THE COMPANY'S ASSETS AND ANY OTHER FACTORS DISCUSSED IN THIS AND OTHER COMPANY FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. GENERAL China Nuvo Solar Energy, Inc. (the “Company”) formerly known as Interactive Games, Inc. (“Interactive”), was previously known as Torpedo Sports USA, Inc. (“Torpedo Sports”). Pursuant to an Agreement and Plan of Reorganization dated as of April 23, 2007, as amended on July 25, 2007 (the“Share Exchange”), by and between the Company and Nuvo Solar Energy, Inc., a Colorado corporation (“Nuvo”) incorporated on April 13, 2006, we and Nuvo entered into a share exchange whereby all of the issued and outstanding capital stock of Nuvo, on a fully-diluted basis, was exchanged for like securities of the Company, and whereby Nuvo became our wholly owned subsidiary.The Share Exchange was effective as of July 25, 2007, upon the completed filing of Articles of Exchange with the Nevada Secretary of State and a Statement of Share Exchange with the Colorado Secretary of State.Contemporaneously with the Share Exchange, we changed our name to “China Nuvo Solar Energy, Inc.” Nuvo was formed for the purpose of seeking a business opportunity in the alternate energy or “next-generation energy" sector. This industry sector encompasses non-hydro carbon based energy production and renewable energy technologies that are “net-zero" or emissions free. On June 9, 2006 Nuvo signed a license agreement with Photovoltaics.com, Inc. (“PV”), Hutchinson Island, Florida.Nuvo acquired exclusive worldwide rights to PV's solar cell technology relating to a multiple stacked solar cell using wave guide transfers. This license agreement includes all patents issued pursuant to certain patent applications or amendments that have been filed and the rights to use all applicable copyrights, trademarks and related intellectual property obtained on or in connection with the process and products. As consideration for this license, Nuvo paid a total aggregate license fee of $250,000.The term of the license is for 10 years, automatically renewable for successive ten year terms under the same terms and conditions as provided for in this agreement.Nuvo also agreed to pay PV a fee of $180,000 over the first three years of the agreement to act as a consultant. On January 23, 2008, the Company purchased from PV the patents related to the solar technology in exchange for 2,000,000 restricted shares of common stock of the Company.The Company now owns all rights, title and interest in the patents, including all issued patents or other intellectual property arising from the patents worldwide.The Company valued the common stock at $0.075 per share (the market 18 price of the common stock on November 16, 2007, the date the parties agreed to the number of shares to be issued) and accordingly, increased its intellectual property asset by $150,000 on the January 31, 2008 balance sheet included herein. OVERVIEW The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and notes thereto for the years ended July 31, 2007 and 2006.The financial statements presented for the six months ended January 31, 2008 and 2007 include the Company and Nuvo, its wholly-owned subsidiary. In light of the foregoing, the historical data presented below is not indicative of future results. You should read this information in conjunction with the audited consolidated financial statements of the Company, including the notes to those statements and the following “Management’s Discussion and Analysis of Financial Conditions and Results of Operations”. The Company’s financial statements for the six months ended January 31, 2008 and 2007 have been prepared on a going concern basis, which contemplates the realization of its remaining assets and the settlement of liabilities and commitments in the normal course of business.The Company has incurred significant losses since its inception and has a working capital deficit of approximately $1,271,000, and an accumulated shareholders’ deficit of approximately $773,000 as of January 31, 2008.Nuvo has not yet earned any sources of revenue. These factors raise substantial doubt about the Company’s ability to continue as a going concern.There can be no assurance that the Company will have adequate resources to fund future operations or that funds will be available to the Company when needed, or if available, will be available on favorable terms or in amounts required by the Company.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. On November 27, 2007, we executed a Collaboration and Development Agreement (the “Agreement”) with Pioneer Materials, Inc. (“PMI”) of Torrance, California. Under the terms of the Agreement, PMI will build, equip, operate and manage, for our benefit, a product development, testing and prototype manufacturing facility in PMI’s Chengdu, Sichuan, China facility located in Chengdu’s West High Tech development zone.The agreement with PMI has the objective to develop, test and manufacture prototypes of solar energy products using our licensed technology based on an invention titled “Photovoltaic cell with integral light transmitting waveguide in a ceramic sleeve”.Additionally, PMI will provide technical, engineering development, testing and manufacturing employees and support staff.The term of the Agreement is for one year, with automatic six-month renewal periods unless terminated by the parties.Pursuant to the terms of the Agreement, the Company will pay PMI $2,500 per month and PMI is eligible to receive up to 4,000,000 shares of our common stock, of which 500,000 shares of common stock were issued upon the execution of the Agreement, upon the satisfactory completion of certain milestone accomplishments in the Agreement.PMI is a manufacturer and supplier of materials for the semiconductor, hard drive media, optical media and photonic industries.PMI is developing for the solar energy industry advanced materials for thin film photovoltaics (solar cell) processing. LIQUIDITY AND CAPITAL RESOURCES For the six months ended January 31, 2008, net cash used in operating activities was $297,826 compared to $125,587 for the six months ended January 31, 2007.Net loss was $854,947 for the six months ended January 31, 2008 compared to $190,364 for the six months ended January 31, 2007. The net loss in the current period includes non-cash expenses of $597,571 of which $438,896 are costs associated with the issuance of common stock and warrants and $158,675 of depreciation and amortization expense.These expenses were offset by a decrease of $213,365 in the derivative liabilities of the Company related to the unsecured convertible debentures. 19 Net cash used in investing activities for the six months ended January 31, 2007 was $100,000, which was a result of payments made to acquire intellectual property rights. Net cash provided by financing activities for the six months ended January 31, 2008 was $329,710 compared to $202,472 for the six months ended January 31, 2007. For the six months ended January 31, 2008, the Company received net proceeds of $546,500 on the issuance of notes payable and convertible debentures, offset by the repayment of $135,390 of notes payable and $58,100 paid for placement fees related to convertible debentures.The significant activity for the six months ended January 31, 2007 included the Company receiving proceeds of $545,517 from the sale of common stock and $146,000 on the issuance of notes payable.The Company repaid notes payable totaling $472,545. For the six months ended January 31, 2008, cash and cash equivalents increased by $31,884 compared to a decrease in cash and cash equivalents of $23,115 for the six months ended January 31, 2007.Ending cash and cash equivalents at January 31, 2008 was $64,905 compared to $1,400 at January 31, 2007. We have limited cash and cash equivalents on hand and need to raise funds to continue to be able to support our operating expenses and to meet our other obligations as they become due.Sources available to us that we may utilize include the sale of unsecured convertible debentures, as well as the exercise of outstanding options and warrants, all of which may cause dilution to our stockholders. OPERATING EXPENSES Operating expenses for the six months ended January 31, 2008 were $911,914 compared to expenses of $127,505 for the six months ended January 31, 2007.The 2008 expenses includes stock compensation costs of $438,895 comprised of the issuance of 5,000,000 options to directors and officers of the Company valued at $285,000 (based on the Black-Scholes option pricing model), the issuance of 1,100,000 shares of common stock, valued at $0.08 per share (the market price of the common stock on the date of issuance) issued to the placement agent as part of their fee related to the convertible debentures, the Black-Scholes option pricing model cost of $35,125 for the issuance to two third parties of the aggregate of 375,000 warrants to purchase shares of common stock at $0.10 per share, the extension of warrants, valued at $8,250 (based on the Black-Scholes option pricing model), that were to expire, $5,833 deferred stock compensation expensed, $4,500 for the issuance of 50,000 shares of common stock valued at $0.07 (the market price of the common stock on the date of issuance) and $12,188 amortization of stock based compensation.The 375,000 warrants were issued in conjunction with notes payable issued of $125,000.Legal and accounting expenses of $55,809 were incurred for the six months ended January 31, 2008 related to the Share Exchange, as well as public company expenses.Management and consulting fees of $314,772 are comprised of an accrued bonus of $130,772 to our CEO, fees we pay our chief executive officer ($10,000 per month), corporate secretary ($3,000 per month) and a financial consultant ($2,250 per month beginning in October 2007), and $5,000 per month under our Licensing Agreement with PV.Other expenses of $102,438 include depreciation and amortization of $26,781 and general and administrative costs of $75,657. Operating expenses for the three months ended January 31, 2008 were $606,057 compared to $87,170 for the three months ended January 31, 2007.The 2008 expenses includes stock compensation expenses of $301,426, comprised of the issuance of 5,000,000 options to directors and officers of the Company valued at $285,000 (based on the Black-Scholes option pricing model), $6,093 amortization of stock compensation expense, $5,833 of deferred stock compensation expense and $4,500 upon the issuance of 50,000 shares of common stock of the Company valued at $0.07 per share (the market price of the common stock on the date of issuance).Management, consulting and bonus fees to related parties were $197,772 for the three months ended January 31, 2008 compared to $26,250 for the three months ended January 31, 2007.Included in the current period increase of $171,522 is $130,772 accrued as a bonus to our CEO, as well as fees paid to CEO, CFO and corporate secretary.Other expenses of $51,105 and $21,920 or the three months ended January 31, 2008 and January 31, 2007, respectively, include depreciation and amortization of $15,526 in the current period compared to $19,587 for the three 20 months ended January 31, 2007 and $35,578 of general and administrative expenses for the three months ended January 31, 2008 compared to $2,333 for the three months ended January 31, 2007 OTHER INCOME (EXPENSE) Other income, net for the six months ended January 31, 2008 was $56,967 compared to other expenses of $62,589 for the six months ended January 31, 2007.The decrease in derivative liabilities included in other income (expenses) for the six months ended January 31, 2008 and 2007 is $213,365 and $73,334, respectively.Other expenses were $80,132 and $105,909 for the three months ended January 31, 2008 and January 31, 2007, respectively.The decrease in derivative liabilities included in the current three-month period was $30,417 compared to an increase in the derivative liability of $42,777 for the three months ended January 31, 2007.Interest expense for the three and six months ended January 31, 2008 and 2007 is summarized as: Three months ended January 31, Six months ended January 31, 2008 2007 2008 2007 Amortization of debenture note discounts $ 96,377 $ 32,347 $ 131,895 $ 64,694 Debenture interest 6,496 5,823 9,949 11,645 Notes interest, related 3,402 22,939 7,119 55,436 Note and other interest 4,942 2,249 8,771 4,644 $ 111,217 $ 63,358 $ 157,734 $ 136,419 CONTRACTUAL OBLIGATIONS No material changes outside the ordinary course of business during the quarter ended January 31, 2008. CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results will differ from those estimates. Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment (“SFAS No, 123R”).SFAS No. 123R establishes the financial accounting and reporting standards for stock-based compensation plans.As required by SFAS No. 123R, the Company will recognize the cost resulting from all stock-based payment transactions including shares issued under its stock option plans in the financial statements.There are 9,287,107 stock options outstanding as of January 31, 2008. Prior to January 1, 2006, the Company accounted for stock-based employee compensation plans (including shares issued under its stock option plans) in accordance with APB Opinion No. 25 and followed the pro forma net income, pro forma income per share, and stock-based compensation plan disclosure requirements set forth in the Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation (“SFAS No. 123”).During the six months ended January 31, 2008, the Company granted 5,000,000 stock options to directors and officers, with an exercise price of $0.07 per share and expiring in November 2012.The Company did not issue any stock options during the six months ended January 31, 2007. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS The Company adopted the provisions of Financial Standards Accounting Board Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes” - an Interpretation of FASB Statement No. 109 (“FIN 48”) on January 1, 2007. There were no unrecognized tax benefits and there was no effect on the 21 Company’s financial condition or results of operations as a result of implementing FIN 48. The Company files income tax returns in the U.S. federal jurisdiction and various state and jurisdictions. The Company is no longer subject to U.S. federal tax examinations for years before 1995, and state tax examinations for years before 1995. Management does not believe there will be any material changes in our unrecognized tax positions over the next 12 months. The Company’s policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. As of the date of adoption of FIN 48, there was no accrued interest or penalties associated with any unrecognized tax benefits, nor was any interest expense recognized during the quarter. In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159, “The Fair Value Opinion for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115” (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value, with unrealized gains and losses related to these financial instruments reported in earnings at each subsequent reporting date.SFAS 159 is effective in fiscal years beginning after November 15, 2007.The Company is currently assessing the effect of this pronouncement on the Company’s consolidated financial statements. 22 ITEM THREE DISCLOSURE CONTROLS AND PROCEDURES A review and evaluation was performed by the Company's management, including the Company's Chief Executive Officer (the "CEO"), of the effectiveness of the design and operation of the Company's disclosure controls and procedures as of the end of the period covered by this quarterly report. Based on that review and evaluation, the CEO has concluded that as of January 31, 2008 disclosure controls and procedures, as were effective at ensuring that the material information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported as required in application SEC rules and forms. There have been no changes in the Company’s internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. In connection with the 2007 audit and the 2008 quarterly reviews, our independent registered public accounting firm has advised us and our Board of Directors that there are material weaknesses in our internal controls and procedures.The identified material weaknesses primarily relate to the limited number of Company employees engaged in the authorization, recording, processing and reporting of transactions, as well as the overall financial reporting process.These material weaknesses have caused significant delays in our financial reporting process.In addition, during the 2006 audit, we were not able to timely produce adequate documentation supporting all transactions underlying the financial statements.We are currently considering taking certain steps to correct the material weaknesses by enhancing our reporting process in future.Enhancing our internal controls to correct the material weaknesses will result in increased costs to us. PART II. OTHER INFORMATION Item 1.Legal Proceedings Refer to Note 5 of the Condensed Consolidated Financial Statements Item 2.Unregistered Sales of Equity Securities and Use of Proceeds On November 14 and 15, 2007 the Company issued in the aggregate 936,190 shares of its common stock upon the conversion of $47,560 of convertible debentures and $1,500 of accrued interest.The shares were converted at $0.0525 per share. In November 2007 in conjunction with the Collaboration Agreement, the Company issued 500,000 shares of its common stock. On December 6, 2007, the Company issued 2,000,000 shares of its common stock upon the conversion of $88,150 of convertible debentures and $1,850 of accrued interest.The shares were converted at $0.045 per share. On January 31, 2007, the Company issued 1,000,000 shares of its common stock upon the conversion of $100,000 of debt.The debt was converted at $0.10 per share. Item 3.Defaults upon Senior Securities None. Item 4.Submission of Matters to a Vote of Security Holders None. 23 Item 5.Other Information None. Item 6.Exhibits Exhibit Number Description 31.1 CEO Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 31.2 CFO Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 32.1 CEO Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 32.2 CFO Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (Filed herewith) 24 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. China Nuvo Solar Energy, Inc. (Registrant) Date: March 17, 2008 By: /s/ Henry Fong Henry Fong Principal Executive Officer
